Roberts, J.
The court did not err in dismissing the petition for certiorari, upon motion:—because it does not state what was, or was not, in proof, as the foundation of the judgment rendered by the justice. As facts may have existed, which might have authorized such a judgment, on such claim, against both *7husband and wife, we must presume in favor of the judgment, in the absence of any statement, as to what facts were in proof. (Milburn vs. Walker, 11 Tex. Rep. 330; Robinson vs. Lakey, 19 Tex. Rep.)
Judgment affirmed.